EXHIBIT 10.2(b)(i)
(SCOTTS LOGO) [l34070al3407002.gif]
EMPLOYEE CONFIDENTIALITY, NONCOMPETITION,
NONSOLICITATION AGREEMENT
          This Employee Confidentiality, Noncompetition, Nonsolicitation
Agreement (“Agreement”), by and between The Scotts Company, an Ohio corporation
(together with its affiliates, the “Company”), and the person designated on the
signature page hereof as “Employee”, is effective as of the date signed by
Employee below.
          WHEREAS, the Company desires to employ (or to continue to employ)
Employee, and Employee desires to be employed by (or to continue to be employed
by) the Company, in a position with respect to which Employee will have access
to certain confidential and proprietary information of the Company;
          WHEREAS, the Company desires to have Employee participate (or continue
to participate) and Employee desires to participate (or continue to participate)
in a Company incentive plan.
          WHEREAS, the Company believes, and Employee hereby acknowledges, that
the confidential and proprietary information of the Company is extremely
important to the success of the Company, and Employee understands and agrees
that the Company is willing for Employee to have access or continued access to
such information, subject to and in consideration of the agreements of Employee
set forth herein regarding confidentiality, noncompetition, nonsolicitation and
related matters.
          NOW, THEREFORE, in consideration for participation (or continued
participation) in a Company incentive plan and access to Confidential
Information (defined below), training, compensation and benefits, as well as
other good and valuable consideration provided by the Company to Employee, the
receipt and sufficiency of which are hereby acknowledged, Employee freely enters
this Agreement according to the following terms and conditions:
     1. Confidential Information. As used in this Agreement the term
“Confidential Information” shall mean any and all financial, commercial,
technical, engineering or other information in written, oral, visual, or
electronic form concerning the business and affairs of the Company including,
without limitation, (i) information derived from reports, investigations,
experiments, research and work in progress, (ii) methods of operation,
(iii) market data, (iv) proprietary computer programs and codes, (v) drawings,
designs, plans and proposals, (vi) marketing and sales programs, (vii) client
and supplier lists and any other information about the Company’s relationships
with others, (viii) financial information and financial projections,
(ix) network and system architecture, (x) all other concepts, ideas, materials
and information prepared or performed for or by the Company and (xi) all
information related to the business plan, strategies, business, products,
purchases or sales of the Company or any of its suppliers and customers. The
term “Confidential Information” does not include information that: (a) was or is
made available to the public without restriction by the Company or by a third
party who has the right to disclose such information; (b) was previously known
to the Employee independent of the Company or, subject to the terms of Section 4
of this Agreement, independently developed or derived by Employee without the
aid, application or use of any Confidential Information, as evidenced by
corroborating, dated documentation; or (c) is disclosed to Employee on a
non-confidential basis by a third party who has the right to disclose such
information.
     2. Confidentiality. Employee recognizes and acknowledges that the
Confidential Information, as it may exist from time to time, is a valuable,
special and unique asset of the Company, access to and knowledge of which is
essential to the performance of the Employee’s duties as an employee of the
Company. Accordingly, during the period during which Employee is employed by the
Company, and for an indefinite period thereafter, Employee shall hold in strict
confidence and shall not, directly or indirectly, disclose or reveal to any
person, or use for Employee’s own personal benefit or for the benefit of anyone
other than the Company, any Confidential Information of any kind, nature or
description (whether or not acquired, learned, obtained or developed by Employee
alone or in conjunction with others) belonging to or concerning the Company, or
any of its customers or clients or others with whom the Company now or hereafter
has a business relationship, except (a) with the prior written consent of the
Company, or (b) in the course of the proper performance of Employee’s duties as
an employee of the Company.
     3. Company Property. Upon the termination of Employee’s employment with the
Company, or whenever requested by the Company, Employee shall immediately
deliver to the Company all property in Employee’s possession or under Employee’s
control belonging to the Company, including, without limitation, all
Confidential Information.

 



--------------------------------------------------------------------------------



 



     4. Employee Created Intellectual Property. Any and all inventions, ideas,
improvements, discoveries, concepts, writings, processes, procedures, products,
designs, formulae, specifications, samples, methods, know how or other things of
value (“Intellectual Property”) which Employee may make, conceive, discover or
develop, either solely or jointly with any other person or persons, at any time
during the term of this Agreement or during the term of any prior employment by
the Company, whether during working hours or at any other time and whether at
the request or upon the suggestion of the Company or otherwise, which relate to
or are useful in connection with the business now or hereafter carried on by the
Company, shall be sole and exclusive property of the Company, and where
applicable, all copyrightable works shall be considered “Works Made for Hire”
under the U.S. Copyright Act, 17, USC § 101 et seq. Employee (a) agrees to
promptly disclose all such Intellectual Property to the Company, (b) agrees to
do everything necessary or advisable to vest absolute title thereto in the
Company, (c) assigns, without further consideration, to the Company all right,
title and interest in and to such Intellectual Property, free and clear of any
claims, liens or reserved rights of the Employee, and (d) irrevocably
relinquishes for the benefit of the Company and its assignees any moral rights
in the Intellectual Property recognized by applicable law.
     5. Restrictive Covenants. In consideration of (i) Employee’s employment (or
continued employment) with the Company and (ii) Employee’s participation (or
continued participation) in the Company’s Executive/Management Incentive Plan
and (iii) the receipt by Employee of Confidential Information of the Company and
training during the course of Employee’s employment by the Company, Employee
agrees that during the period during which Employee is employed by the Company
and for a period of two (2) years thereafter, Employee shall not, directly or
indirectly, for Employee’s own account or for the benefit of any person other
than the Company:
(a) alone or as a shareholder, partner, member, manager, director, officer,
employee of or consultant to any other business or organization that engages or
is planning to engage, in any geographic area in which or with respect to which
the Company is engaged in business activities or in which it has customers,
engage in the business of providing services and/or products and/or activity
related thereto that is competitive with the business of the Company as such
business is conducted or proposed to be conducted by the Company during the term
of Employee’s employment by the Company or as of the date Employee ceases to be
employed by the Company. Appendix A includes a current list of companies
identified as competitors;
(b) employ, solicit for employment, or advise or recommend to any other person
(“person” meaning a natural person or legal entity) that such other person
employ or solicit for employment, any employee of the Company;
(c) solicit or induce, or in any manner attempt to solicit or induce, any
customer of the Company (i) to cease being, or any prospective customer not to
become, a customer of the Company (ii) to divert any business of such customer
from the Company or any of its affiliates;
(d) otherwise interfere with, disrupt, or attempt to interfere with or disrupt
the relationship, contractual or otherwise, between the Company and any of its
customers, clients, suppliers, consultants or employees; or
(e) deliberately engage in any action that will cause substantial harm to the
Company, including, but not limited to, disparagement of the Company.
Employee regards the restrictions contained in this Section 5 as reasonable in
scope, duration, and geographic territory, and appropriate to provide the
Company with limited, legitimate and reasonable protection against subsequent
diminution of the value of the business of the Company attributable to any
actions of Employee contrary to such restrictions. The restrictive covenants set
forth in this Section 5 are subject to Section 8 hereof and Employee hereby
waives any and all right to attack the validity of such covenants on the grounds
of the breadth of their geographic scope or the length of their term.
     6. Certain Remedies. In recognition of the fact that a breach by Employee
of any of the provisions of this Agreement will cause irreparable damage to the
Company for which monetary damages alone will not constitute an adequate remedy,
the Company shall be entitled as a matter of right (without being required to
prove damages or furnish any bond or other security) to obtain a restraining
order, an injunction, an order of specific performance, or other equitable or
extraordinary relief from any court of competent jurisdiction restraining any
further violation of such provisions by Employee or requiring Employee to
perform its obligations hereunder. Such right to equitable or extraordinary
relief shall not be exclusive but shall be in addition to all other rights and
remedies to which the Company may be entitled at law or in equity, including
without limitation the right to recover monetary damages for the breach of any
of the provisions of this Agreement.

 



--------------------------------------------------------------------------------



 



     7. Term of this Agreement. Except as otherwise expressly provided herein
with respect to certain provisions hereof, this Agreement shall continue in
effect and survive for an indefinite period notwithstanding the termination of
Employee’s employment with the Company for any reason.
     8. NO EMPLOYMENT AGREEMENT. THIS AGREEMENT IS NOT, HOWEVER, AND SHALL NOT
BE DEEMED TO BE, AN EMPLOYMENT AGREEMENT THAT OBLIGATES THE COMPANY TO EMPLOY
EMPLOYEE, OR OBLIGATES EMPLOYEE TO CONTINUE IN THE COMPANY’S EMPLOYMENT, FOR ANY
TERM WHATSOEVER. UNLESS THERE IS A SEPARATE, WRITTEN EMPLOYMENT CONTRACT BETWEEN
EMPLOYEE AND THE COMPANY, EMPLOYEE IS AN “AT WILL” EMPLOYEE OF THE COMPANY AND
THE CONTINUATION OF EMPLOYEE’S EMPLOYMENT BY THE COMPANY IS SUBJECT TO THE RIGHT
OF THE COMPANY TO TERMINATE SUCH EMPLOYMENT AT ANY TIME, WITHOUT CAUSE.
     9. Severability. If any provision of this Agreement is held to be
unenforceable by reason of being vague or unreasonable as to area, duration or
scope of activity or otherwise, this Agreement will be considered divisible and
inoperative as to such provision to the extent that such provision is
unenforceable, with this Agreement to remain in full force and effect in all
other respects. If any provision of this Agreement, although unenforceable as
written, may be made enforceable by limitation thereof, then such provision will
be enforceable to the maximum extent permitted by applicable law and the parties
hereto contemplate that the court shall reduce any extent, duration,
geographical scope or other provision hereof and enforce the Agreement in its
reduced form for all purposes in the manner contemplated hereby.
     10. APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF OHIO. Employee and the Company agree
that the exclusive jurisdiction and exclusive venue for any action brought by
any party in connection with this Agreement shall be the state and federal
courts located within the State of Ohio.
     11. No Reliance. Employee represents and warrants to the Company that no
promise or inducement for this Agreement has been made to Employee except as set
forth herein; and this Agreement is executed by Employee freely and voluntarily,
and without reliance upon any statement or representation by the Company, or any
of the Company’s attorneys, employees or agents except as expressly set forth
herein.
     12. Assignment. The Company may assign, in whole or in part, its rights and
obligations under this Agreement. The rights of the Company shall enure to the
benefit of, and the obligations of the Company shall be binding upon, the
Company’s successors and assigns. Employee shall not be entitled to assign any
of Employee’s rights or obligations under this Agreement.
     13. Notification. Employee agrees that the Company may notify any person or
entity employing Employee or evidencing an intention of employing Employee of
the existence and provisions of this Agreement.

                 
AGREED AND ACKNOWLEDGED:
               
 
                EMPLOYEE:       THE SCOTTS COMPANY    
 
               
 
      By:   /s/ Denise Stump    
 
Signature
         
 
Signature    
 
                        Denise Stump, EVP Human Resources    

Printed Name       Printed Name    
 
               
 
 
               
Date
               

 



--------------------------------------------------------------------------------



 



(SCOTTS LOGO) [l34070al3407002.gif]
EMPLOYEE CONFIDENTIALITY, NONCOMPETITION,
NONSOLICITATION AGREEMENT
APPENDIX A — LIST OF COMPETITORS
The list shown below is a current listing of companies that the Company
currently competes with. This list will be updated on an on-going basis and
provided to Employee upon Employee’s request.
United Industries (RayOVac); Spectrum Brands
Bayer, AG
Central Garden & Pet
Tech Pac
Enforcer Products
Green Light Company
Lebanon Chemical Corp
Dow Agro Sciences Company
Uniroyal Chemical Corporation
Gulf Stream
Chisso-Asahi Fertilizer Co
Pursell Technologies
Sun Gro
Fafard, Inc.
TruGreen-Chemlawn, a division of Service Master
Compo GmbH
Kali & Salz
Norsk Hydro ASA
Haifa Chemicals Ltd
Kemira Oyj

 